       Case 3:17-cv-00101-RDM Document 543 Filed 10/09/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Consumer Financial Protection Bureau,
                                               Case No. 3:17-CV-00101-RDM
             Plaintiff,
                                               (Hon. Robert D. Mariani)
             v.
                                               ELECTRONICALLY FILED
Navient Corporation, et al.,

             Defendants.

       PLAINTIFF’S MOTION FOR ENTRY OF AN ORDER
 ESTABLISHING ADDITIONAL PROTECTIVE ORDER PROCEDURES

      Plaintiff Consumer Financial Protection Bureau respectfully moves for the

entry of an Order that supplements the parties’ stipulated protective order (Doc.

66-1) with additional procedures to ensure that any filings that constitute judicial

records filed in this case on or after May 19, 2020 (the date of the parties’

summary judgment motions and accompanying materials), are accessible to the

public absent specific findings articulating compelling reasons to overcome the

presumption in favor of public access applicable to judicial records. The reasons

justifying the additional procedures requested by the Bureau are set forth in the

brief filed in support of this motion.

      A proposed order is being filed with this motion.
      Case 3:17-cv-00101-RDM Document 543 Filed 10/09/20 Page 2 of 4




Dated: October 9, 2020      Respectfully submitted,

                            Thomas G. Ward
                            Enforcement Director

                            David Rubenstein
                            Deputy Enforcement Director

                            Thomas Kim
                            Assistant Deputy Enforcement Director

                              /s/ Tracee Plowell
                            Tracee Plowell, NY 2994457
                            (Tracee.Plowell@cfpb.gov; 202-435-9861)
                            Ebony Sunala Johnson, VA 76890
                            (Ebony.Johnson@cfpb.gov; 202-435-7245)
                            Nicholas Lee, DC 1004186
                            (Nicholas.Lee@cfpb.gov; 202-435-7059)
                            Andrea Matthews, MA 694538
                            (Andrea.Matthews@cfpb.gov; 202-435-7591)
                            Carl Moore, MD 0912160268
                            (Carl.Moore@cfpb.gov; 202-435-9107)
                            Enforcement Attorneys

                            1700 G Street NW
                            Washington, DC 20552
                            Fax: 202-435-9346

                            Attorneys for Plaintiff
       Case 3:17-cv-00101-RDM Document 543 Filed 10/09/20 Page 3 of 4




                CERTIFICATE OF NON-CONCURRENCE

      I hereby certify pursuant to Local Rule 7.1 that on September 24, 2020, the

Bureau requested concurrence from Defendants’ counsel in relation to the

foregoing motion. Defendants’ counsel has informed me that Defendants oppose

this motion.

                                       /s/ Tracee Plowell
                                      Tracee Plowell, NY 2994457
                                      Tracee.Plowell@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-9861
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff
       Case 3:17-cv-00101-RDM Document 543 Filed 10/09/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I certify that on October 9, 2020, I filed the foregoing document with the

Court’s ECF system, which will send notification of such filing to counsel for

Defendants.

                                       /s/ Tracee Plowell
                                      Tracee Plowell, NY 2994457
                                      Tracee.Plowell@cfpb.gov
                                      1700 G Street NW
                                      Washington, DC 20552
                                      Phone: 202-435-9861
                                      Fax: 202-435-9346

                                      Attorney for Plaintiff
